Citation Nr: 1758811	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO. 15-37 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for valvular heart disease.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a low back disability, to include lumbar strain and degenerative joint disease, as secondary to the service-connected disability of right knee degenerative joint disease (DJD) and/or right hip DJD.

4. Entitlement to an initial evaluation in excess of 10 percent for right knee DJD.

5. Entitlement to an initial compensable evaluation for left knee arthritis, limitation of extension.

6. Entitlement to an initial evaluation in excess of 10 percent for left knee arthritis, limitation of flexion.

7. Entitlement to an initial evaluation in excess of 10 percent for right hip degenerative arthritis, limitation of adduction.
8. Entitlement to an initial compensable evaluation for right hip, limitation of flexion.

9. Entitlement to an initial compensable evaluation for right hip, limitation of extension.

10. Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013, March 2015, September 2015, and October 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for lumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's valvular heart disease did not have its onset in service nor was it manifested within one year of active service and is not otherwise related to service.

2. The Veteran's hypertension did not have its onset in service nor was it manifested within one year of active service and is not otherwise related to service or a service-connected disability.

3. The Veteran's right knee flexion is limited to, at worst, 90 degrees.

4. The Veteran's left knee extension is limited to, at worst, 5 degrees.

5. The Veteran's left knee flexion is limited to, at worst, 115 degrees.

6. The Veteran's right hip abduction is limited to, at worst, 25 degrees.

7. The Veteran's right hip extension is limited to, at worst, 20 degrees.

8. The Veteran's right hip flexion is limited to, at worst, 120 degrees.

9. The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for valvular heart disease have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for hypertension have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).
3. The criteria for an initial rating in excess of 10 percent for right knee DJD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.49, 4.71a, DC 5260 (2017).

4. The criteria for an initial compensable rating for left knee arthritis, limitation of extension, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.49, 4.71a, DC 5261 (2017).

5. The criteria for an initial rating in excess of 10 percent for left knee arthritis, limitation of flexion, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.49, 4.71a, DC 5260 (2017).

6. The criteria for an initial rating in excess of 10 percent for right hip degenerative arthritis, limitation of adduction, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.49, 4.71a, DC 5253 (2017).

7. The criteria for an initial compensable rating for right hip, limitation of flexion, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.49, 4.71a, DCs 5003, 5252 (2017).

8. The criteria for an initial compensable rating for right hip, limitation of extension, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.49, 4.71a, DCs 5003, 5251 (2017).

9. The criteria for a TDIU have not been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability. Id. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either(a) proximately caused by or(b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Service connection may also be established under 38 C.F.R. § 3.303(b), where a disability in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013). The Veteran currently has valvular heart disease and hypertension. Valvular heart disease is a form of endocarditis, therefore valvular heart disease and hypertension are chronic diseases listed under 38 C.F.R. § 3.309(a); thus, 38 C.F.R. § 3.303(b) is applicable.

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases (such hypertension) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation. See Combee, 34 F.3d at 1043.

A. Valvular Disease

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a valvular heart disease. The reasons follow.

In a Report of Medical Examination from July 25, 1963 in the Veteran's service treatment records (STRs), upon clinical evaluation the Veteran was found to have a normal heart examination, including thrust, size, rhythm and sounds. In a Report of Medical History from July 25, 1963, the Veteran denied any pain or pressure in the chest, and also denied any palpitations or pounding heart. Chest x-rays from October 2, 1965 showed normal cardiovascular findings. A clinical record from October 1965 showed a Grade II ejection type murmur over the aortic area with a sinus tachycardia. In a Report of Medical Examination from November 12, 1965 upon clinical evaluation, the Veteran was found to have a normal heart examination, including thrust, size, rhythm and sounds. Physical examination from November 4, 1965, showed normal cardiac results. The examiner noted that no murmur was heard. Chest x-rays from November 24, 1965, were normal. A physical examination from December 20, 1965 found the Veteran had a normal cardiovascular examination. Additional notes from the same date show the Veteran's heart was not enlarged and had regular rhythm. X-ray studies on this date show normal cardiac findings.

In correspondence dated July 20, 2012, the Veteran stated that doctors told him on October 3, 1965 that he had an enlarged heart. However, the record does not reflect such a diagnosis.

The Veteran received a VA examination in December 2012. The examiner stated that the Veteran had a diagnosis of valvular heart disease. The examiner noted that the Veteran's symptoms began in the 1970s, when the Veteran started experiencing dizzy spells, chest pain, shortness of breath, and dyspnea on exertion. The Veteran reported a history of hypertension.

The examiner opined that the Veteran's valvular disease was less likely than not incurred in or caused by service. The examiner stated that physical examinations from service in July 1963 and November 1965 did not reveal any abnormal cardiac murmurs or similar findings. The examiner also mentioned that another cardiac examination from October 1965, besides the one that found a Grade II ejection type murmur, did not reveal any cardiac murmurs or similar findings.

The Veteran's contentions are outweighed by the probative evidence of record. On multiple occasions in service, including via x-ray examination, the Veteran was found to have normal cardiac results. Although the Veteran was found to have a murmur on one occasion in service, other examinations immediately before and soon afterwards did not show a murmur. The Veteran indicated that he did not have any heart problems until the 1970s, despite the fact that he ended service in 1965. The VA examiner opined that the Veteran's valvular disease was not related to service.

In correspondence dated October 8, 2015, the Veteran stated that his disability may be secondary to sleep apnea, palpitations, or other undiagnosed ailments. The Veteran is not service connected for sleep apnea or palpitations, nor has he been newly diagnosed with other disabilities since the date of the correspondence. Therefore, the Veteran is not eligible for secondary service connection for this disability.

The Board has considered the Veteran's lay statements, but finds the Veteran's STRs and the December 2012 VA examination to be highly probative. In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.

Valvular heart disease, is a form of endocarditis, and is thus listed as a "chronic disease" under 38 C.F.R. § 3.309(a). As such, an analysis of the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms, "continuous" post-service symptoms, or manifesting within one year of service separation at 38 C.F.R. § 3.307 apply to the appeal for valvular heart disease.

The evidence of record does not demonstrate that the Veteran's symptoms have been continuous since separation from service in December 1965. See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker, 718 F.3d at 1340. The Veteran denied having any heart symptoms until the 1970s. As noted by the December 2012 VA examiner, the Veteran's STRs contain a record of a Grade II ejection type murmur in service, however a heart disease or injury was not diagnosed. The absence of post-service complaints, findings, diagnosis, or treatment for approximately five years after service (until the 1970s) is one factor that tends to weigh against a finding of continuous symptoms since separation from service. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

Given the above evidence, the Board finds that the Veteran did not incur an event, injury, or disease related to his current valvular heart disease in service and that his valvular heart disease disorder did not manifest during service or within one year of separation from service. The evidence does not support valvular heart disease symptoms during service. On multiple occasions in service, the Veteran was found to have clinically normal heart findings, including in December 1965, the month the Veteran separated from service.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for valvular heart disease. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B. Hypertension

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a valvular heart disease. The reasons follow.

As mentioned above, the preponderance of the evidence indicates that the Veteran did not have a diagnosis or symptoms of heart problems in service. He was not diagnosed with hypertension in service, and he did not have two or more blood pressure readings on three, different days with a diastolic blood pressure of 90mm or a systolic blood pressure is of 160mm. or greater with a diastolic blood pressure of less than 90mm.

The Veteran contends that he was diagnosed with hypertension in 1966; however the record does not reflect such a diagnosis. Private medical records show that the Veteran's hypertension was first noted on May 8, 1997. While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection for hypertension is denied since this condition neither occurred in nor was caused by service. There is no record showing hypertension in service. The Veteran has also stated he did not have hypertension symptoms until the 1970s, which confirms the finding that hypertension was not demonstrated during service. Therefore, service connection is not granted on a direct basis.

In addition, service connection as secondary to valvular heart disease cannot be established since the Veteran is not service connected for valvular heart disease.
In correspondence dated October 8, 2015, the Veteran stated that his hypertension may be secondary to sleep apnea, palpitations, or other undiagnosed ailments. The Veteran is not service connected for sleep apnea or palpitations, nor has he been newly diagnosed with other disabilities since the date of the correspondence. Therefore, the Veteran is not eligible for secondary service connection for this disability.

Hypertension is listed as a "chronic disease" under 38 C.F.R. § 3.309(a). As such, an analysis of the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms, "continuous" post-service symptoms, or manifesting within one year of service separation at 38 C.F.R. § 3.307 apply to the appeal for hypertension.

Furthermore, the evidence of record does not demonstrate that the Veteran's symptoms have been continuous since separation from service in December 1965. See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker, 718 F.3d at 1340. As noted by private medical records, hypertension was first noted in 1997. The absence of post-service complaints, findings, diagnosis, or treatment for approximately 22 years after service is one factor that tends to weigh against a finding of continuous symptoms since separation from service.

The preponderance of the competent and probative evidence does not show that hypertension was diagnosed in service or within a year following the Veteran's separation from service. As the medical evidence fails to show a diagnosis of hypertension within the time period specified under 38 C.F.R. § 3.307, service connection on a presumptive basis must be denied.

The Board has considered the Veteran's lay statements, however, he is not competent to provide a nexus to service for his hypertension.  

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for hypertension. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.
II. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017). However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2017).

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

A. Knees

Knee disabilities are rated under 38 C.F.R. § 4.71a, DCs 5256 to 5263. Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to an increased rating in excess of 10 percent for a right knee DJD; against the claim of entitlement to a compensable rating for left knee arthritis, limitation of extension; and against the claim of entitlement to a rating in excess of 10 percent for left knee arthritis, limitation of flexion. The reasons follow.

The Veteran's right knee DJD is currently evaluated as 10 percent disabling under DC 5260. The Veteran's left knee arthritis, limitation of extension is currently evaluated as noncompensable under DC 5010-5261; and left knee arthritis, limitation of flexion is currently evaluated as 10 percent disabling under DC 5260.

Under DC 5260, to receive a rating of 20 percent, limitation of flexion of the leg must be actually or functionally limited to 30 degrees. See 38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a noncompensable rating is assigned when extension is limited to 5 degrees, a 10 percent rating is assigned when extension is limited to 10 degrees, and a 20 percent rating is warranted when extension is limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5261.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.

The Veteran receives physical therapy and other treatment for his knees at the Palo Alto VAMC. In November 2010, a radiology examination report found bilateral DJD. On February 8, 2013, at a physical medicine rehab consult at the Palo Alto VAMC in Livermore, the Veteran was shown to have right knee flexion to 110 degrees, and full extension. The examiner did not find swelling upon examination. In February 2013, the Veteran received x-rays for his right knee. The results showed mild tricompartmental DJD, mild medial joint space narrowing and small marginal osteophytes. The examiner stated that the Veteran had no knee joint effusion.

In March 2015, the Veteran received a VA examination for his knee and lower leg conditions. The examiner found flexion to 90 degrees and extension to 0 degrees in the right knee. Pain was noted on examination and the examiner noted that it caused functional loss in flexion and extension. The examiner noted evidence of pain with weight bearing, but no objective evidence of localized tenderness or pain on palpation of the join or associated soft tissue. The examiner noted objective evidence of crepitus. The examination report showed normal range of motion for the left knee in both extension and flexion. No pain was noted on examination, nor was there evidence of pain with weight bearing. Left knee forward flexion and extension muscle strength was 5/5. No joint instability was found.

The Veteran contends that during a VA examination from May 11, 2015, a VA examiner advised the Veteran that he needed a left knee replacement. The report from the examination shows that a hip replacement was recommended, and the examiner suggested a cortisone injection and a brace for the knee. Examination results showed a right knee range of motion to 125 degrees, and a left knee range of motion from 115 to 5 degrees. X-rays of the right knee showed mild to moderate DJD in the right knee, and severe DJD in the left knee.

In September 2015, the Veteran received a VA examination for his knee and lower leg conditions. The examiner found degenerative arthritis in both knees. The Veteran reported that his right knee locks up. The Veteran did not report any flare-ups. The Veteran reported functional impairment manifested by an inability to walk or stand too long and reduced ability to go walk on stairs without assistance. The Veteran reported that he was unable to drive. Range of motion testing showed flexion to 125 degrees and extension to 5 degrees on the right knee. The examiner noted pain on flexion, but no pain with weight bearing. The examiner found objective evidence of crepitus. On the left knee, flexion was limited to 115 degrees and extension to 5 degrees. The examiner noted pain on flexion, but no pain with weight bearing. The examiner found no objective evidence of crepitus. The Veteran was able to perform repetitive use testing in both knees. Pain limited functional ability in both knees, resulting in pain, fatigue, weakness, lack of endurance and incoordination. Muscle strength in forward flexion and extension in both knees was 5/5, representing normal strength. The examination report showed no history of recurrent subluxation or lateral instability in either knee.

i. Right Knee

In light of the findings of the VA examinations in 2013 and 2015 and on review of the lay evidence of record, the Board finds that a higher rating under DC 5260 is not warranted, as the preponderance of the evidence is against a finding that the Veteran's flexion was limited to 30 degrees or less in the right knee joint. At most, the Veteran's knee flexion was limited to 90 degrees on the right. Most recently, during the September 2015 VA examination, the Veteran was shown to have flexion to 125 degrees on the right. A separate rating of 10 percent for limitation of extension is not warranted, as the Veteran's extension does not meet the criteria for a compensable rating.

The Board acknowledges the Veteran's subjective reports of pain and locking. The Board notes that on VA examination in March 2015, objective examination revealed objective evidence of painful motion. Although the Board accepts that the Veteran experiences pain in his knee, the Board finds that pain is specifically contemplated by his current rating in the right knee. Importantly, the objective evidence of record does not demonstrate that the Veteran had flexion limited to 30 degrees in the right knee. Although the Veteran has reported pain on movement, he has already been awarded a compensable rating under DC 5260 for his right knee.

The Board has considered the DeLuca factors. The Veteran has already been compensated for limitation of function due to pain and other symptoms for the right knee, however, there is no probative evidence of the degree of limitation of motion required for a higher rating.

The Board has also considered whether any additional DCs are applicable; however, the Board finds that the current rating for the right knee is the most applicable code.

The Board concludes that the preponderance of the evidence of record is against the Veteran's claim for an increased rating for his right knee disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.

ii. Left knee 

As mentioned above, the Veteran's left knee arthritis, limitation of extension is currently evaluated as noncompensable under DC 5010-5261 and left knee arthritis, limitation of flexion is currently evaluated as 10 percent disabling under DC 5010-5260.

In light of the findings of the 2013 and 2015 VA examinations and on review of the lay evidence of record, the Board finds that a compensable rating under DC 5261 is not warranted, nor is a higher rating under DC 5260 warranted. In the March 2015 VA examination, the examiner found normal range of motion in the left knee (0 to 140 degrees). In May 2015, the VA examiner found left knee range of motion from 5 to 115 degrees. In September 2015, the VA examiner found extension to 5 degrees, and flexion was limited to 115.

As mentioned above, the Veteran does not show limitation of extension to 10 degrees or limitation of flexion of the left knee to 30 degrees.

The Board acknowledges the Veteran's subjective reports of pain and locking. Although the Board accepts that the Veteran experiences pain in his knee, the Board finds that pain is specifically contemplated by his current rating in the left knee. Although the Veteran has reported pain on movement, he has already been awarded a compensable rating under DC 5010-5260 for his left knee.

The Board has considered the DeLuca factors. The Veteran has already been compensated for limitation of function due to pain and other symptoms for the left knee; however, there is no probative evidence of the degree of limitation of motion required for a higher rating.

The Board has also considered whether any additional DCs are applicable; however, the Board finds that the current ratings for the left knee are the most applicable codes.

The Board concludes that the preponderance of the evidence of record is against the Veteran's claim for increased ratings for his left knee disabilities. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.
B. Right Hip

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved. When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint. In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003.

Limitation of motion of the hip is evaluated under DCs 5251 for extension, 5252 for flexion, and 5253 for adduction, abduction, and rotation.

DC 5251 provides for a maximum 10 percent rating for hip extension limited to 5 degrees. 38 C.F.R. § 4.71a, DC 5251.

DC 5252 provides for a 10 percent rating for hip flexion limited to 45 degrees; a 20 percent rating for hip flexion limited to 30 degrees; a 30 percent rating for hip flexion limited to 20 degrees; and a maximum 40 percent rating for hip flexion limited to 10 degrees. 38 C.F.R. § 4.71a, DC 5252.

DC 5253 provides for a 10 percent rating for limitation of rotation (cannot toe-out more than 15 degrees for the affected leg) or for limitation of adduction (cannot cross legs); and a 20 percent rating for limitation of abduction when motion is lost beyond 10 degrees. 38 C.F.R. § 4.71a, DC 5253.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to (1) an increased rating in excess of 10 percent for right hip degenerative arthritis; (2) a compensable for right hip limitation of flexion; and (3) a compensable rating for right hip limitation of extension. The reasons follow.
The Veteran is rated as 10 percent disabling under DC 5003-5253 for right hip degenerative arthritis, limitation of adduction; is rated as noncompensable for right hip limitation of flexion under DC 5252; and as noncompensable for right hip limitation of extension under DC 5251.

The Veteran received a VA examination in March 2015 for his hip disability. The examination for the right hip showed flexion to 120 degrees, extension to 20 degrees, abduction to 25 degrees, and adduction to 10 degrees. The examiner noted that adduction was limited such that the Veteran cannot cross his legs. External rotation was to 50 degrees and internal rotation to 40 degrees. The examiner noted evidence of pain with weight bearing. The Veteran was able to perform repetitive use testing on the right hip. The examiner noted the range of motion contributed to a functional loss, as there was interference with standing, walking and climbing the stairs. The Veteran reported severe flare-ups once or twice a month, which lasted 3-4 days. The examiner noted that the examination supports the Veteran's statements describing functional loss during flare-ups. Right hip strength evaluation in flexion, extension, and abduction were all 5/5, representing normal strength. The report indicates that the Veteran utilizes a cane on a constant basis.

The Veteran received a VA examination in May 2015. The examiner noted that right hip shows flexion to 85 degrees, that the Veteran lacks 20 degrees to full extension, and abduction was to 25 degrees. The examiner stated there was "very little internal and external rotation," however as this is not a specific measurement, the Board cannot rely on the limitation of rotation opinion without resorting to mere speculation. X-rays from this examination showed severe DJD of the right hip.

With respect to the right hip, the record shows, at worst, hip extension limited to 20 degrees, flexion limited to 85 degrees, abduction limited to 25 degrees, adduction limited to 25 degrees, internal rotation limited to 40 degrees, and external rotation limited to 50 degrees. None of these findings warrant an increased rating under applicable DCs. See 38 C.F.R. § 4.71a, DCs 5251, 5252, 5253.

As the Veteran already has a 10 percent rating under DC 5253 for the right hip, he is not entitled to a separate rating under DC 5002 or 5003 for his other right hip disabilities, as compensable limitation of motion ratings preclude a separate rating under these diagnostic codes.

The Board further notes that the current assigned ratings for limitation of extension, abduction/adduction, and flexion represent appropriate compensation for painful motion and flare-ups of the right hip. DeLuca, supra.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for increased ratings for right hip degenerative arthritis, limitation of adduction; right hip limitation of flexion; and right hip limitation of extension. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.

III. TDIU

A TDIU rating may be warranted when a Veteran demonstrates the inability to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities. See 38 C.F.R. § 4.16(a) (2017). Minimum disability rating percentages must be shown for the service-connected disabilities, alone or in combination, to qualify for consideration for a TDIU award under § 4.16(a). If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability rendering a combined rating of 70 percent or more. Id.

When a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating may never nevertheless be warranted where the veteran is unemployable due to a service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). Should the Board discern a plausible basis for an extraschedular TDIU, it must refer the matter to the Director of Compensation Service for an initial decision before the Board may decide the issue. See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

The question of unemployability or the veteran's ability or inability to engage in substantial gainful activity, must be examined in a practical manner. The crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant. See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.

The Board shall consider the nature of the employment and the reason for any termination. 38 C.F.R. § 4.16(a). The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record must reflect some factor that takes the case outside the norm with respect to a similar level of disability under the rating schedule. 38 C.F.R. §§ 4.1, 4.15 (2017); Van Hoose, 4 Vet. App. 361(1993). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether the Veteran can perform the physical and mental acts required by employment, not whether he can find employment. See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

On June 19, 2014, the Veteran's combined evaluation was 70 percent, with nine service connected disabilities. The Veteran's ichthyosis vulgaris with atopic dermatitis disability is rated at 60 percent from May 11, 2010. Thus, the Veteran does have at least one disability rated at least 40 percent with an additional disability that creates a combined evaluation of at least 70 percent.

Therefore, Veteran does meet the minimum disability rating percentage threshold for consideration of schedular TDIU. 38 C.F.R. § 4.16(a).

The Veteran has reported, on different occasions, that he stopped working in the 1980s, 1994, 1995, 2005, yet has also reported working after these dates in a variety of professional fields. For example, Social Security Administration (SSA) records indicate that the Veteran continued to work at a mortuary until 1994; however the Veteran reported that he stopped working there in 1984. Due to the contradictory nature of these statements, the Board affords these statements no probative value.

The March 2013 VA examiner reported that the Veteran's ability to work was limited because of his reduced ability to walk, stand, or climb stairs due to his arthritis of the hip. The September 2015 VA examiner reported the Veteran's ability to work was limited because he had last recently worked in 1984 due to his back condition.

Although the Veteran states that he is unable to work, his contention is outweighed by the opinions of the March 2013 and September 2015 VA examiners, who mentioned limitations on the Veteran's ability to work, but did not state that the Veteran was unable to work at all.

In terms of his education and training, the Veteran states that he completed two years of high school, and he attended courses at college for two years. He did not specify the course of study or if he obtained a degree. This supports that the Veteran can perform a variety of jobs, including those that would involve work that is commensurate to the Veteran's educational background, including occupations that involve reading, writing, or work in an office setting. 

Remaining VA and private treatment records offer no evidence that would support a finding that the Veteran is unemployable due solely to his service-connected disabilities. The record ultimately reflects the Veteran is capable of physical and sedentary employment, subject to limitations that are not outside the bounds of those adequately contemplated by schedular criteria.

In light of the foregoing, the Board finds the evidence to preponderate against a claim for a TDIU. As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied. See Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for valvular heart disease is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to an initial evaluation in excess of 10 percent for right knee DJD is denied.

Entitlement to an initial compensable evaluation for left knee arthritis, limitation of extension is denied.

Entitlement to an initial evaluation in excess of 10 percent for left knee arthritis, limitation of flexion is denied.

Entitlement to an initial evaluation in excess of 10 percent for right hip degenerative arthritis, limitation of adduction is denied.

Entitlement to an initial compensable evaluation for right hip, limitation of flexion is denied.

Entitlement to an initial compensable evaluation for right hip, limitation of extension is denied.

Entitlement to TDIU due to service-connected disabilities is denied.


REMAND

While further delay is regrettable, additional development is warranted before the Veteran's claims may be decided.

The Veteran received a VA examination in September 2015. The Veteran was diagnosed with degenerative arthritis of the spine; however, he was not diagnosed with lumbosacral strain.

The examiner noted that x-rays from September 2015 showed severe disc height loss in the lumbosacral region, with a degenerative etiology. The examiner stated that the Veteran does not have a diagnosis of lumbar strain that is at least as likely as not caused by low back pain during service.

The examiner stated that the Veteran's DJD of the spine is due to aging, wear and tear and is not related to service. The examiner stated that there is no evidence to support a causal effect relationship of a consistent low back condition in the intervening years since service.

The Veteran has claimed that he has lost two inches of height, and that this disability is secondary to his right knee DJD. The Veteran has also claimed that his lumbar strain is secondary to his right hip DJD. The September 2015 VA examiner did not discuss these contentions and the discussion of the Veteran's disability is otherwise unclear. Therefore, a new VA examination is warranted. When VA undertakes to provide an examination, it must ensure that the examination or opinion provided is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim.

2. Schedule the Veteran for an appropriate VA examination to determine the etiology of his low back disability. The Veteran's file must be made available to and reviewed by the clinician in conjunction with the examination. The examiner must note in the report that the records were reviewed. All findings and diagnoses must be fully reported.

a) Fully identify, diagnose, and describe any current low back disability. The examiner is to perform all necessary tests and studies. For each disability or disorder diagnosed, opine as to whether it at least as likely as not (i.e. a probability of 50 percent or more) that the condition had its onset during active service from November 1963 to November 1965 or that arthritis was demonstrated within one year of separation from service in November 1965 (approximately November 1966).

b) If the answer to a) is negative, for any diagnosed low back disability, identify whether it at least as likely as not (i.e. a probability of 50 percent or more) the disability was caused by a service-connected disability, including right knee DJD and/or right hip DJD. 

c) If the diagnosed low back disability is not caused by a service-connected disability, whether it at least as likely as not (i.e. a probability of 50 percent or more) that the diagnosed low back disability is permanently aggravated by a service-connected disability, including right knee DJD and/or right hip DJD?  If aggravation is found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified, if possible, of aggravation beyond the baseline symptomatology by the aggravation. If not possible, please explain why providing the baseline is not possible. For example, is there insufficient evidence to establish a baseline.

d) The examiner should address the Veteran's contention that his height has been reduced.

A complete rationale must be provided for all opinions offered. If an opinion cannot be provided without resort to mere speculation, the examiner is to explain in full detail why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

3. Then, the AOJ should readjudicate the Veteran's claim for service connection for a low back disability, to include lumbar strain and degenerative joint disease. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


